DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed to date have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 4-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davenport (US 66633242) hereto after referred to as D1.

With regard to claim 1, D1 teaches a method for determining a refraction of at least an eye of a person under specific spectral conditions, in at least figure 1, 7 and Col. 5, Ln. 1-13; the method comprising: an eye illumination step (Col. 5, Ln. 1-13), during which the eye of the person is illuminated under said specific spectral conditions  Col. 5, Ln. 1-13, said specific spectral conditions being provided by a polychromatic source having a spectrum which is different from the spectrum of a white light source (12) and/or by a chromatic filter positioned before the eye of the person and illuminated by a source  (Col. 5, Ln. 1-13; infrared and visible), and a refraction determination step during which the refraction of the eye of the person is determined under said specific spectral conditions (abstract).


With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 teaches a method for determining a refraction the eye of a person, in at least figure 1 and Col. 5, Ln. 1-13; the method comprising: a specific spectral conditions providing step (illumintate), during which a plurality of specific spectral conditions are provided (illuminated by light source 12), a spectral parameter providing step (Col. 5, Ln. 1-13), during which for each of the specific spectral conditions, at least one spectral parameter related to said specific spectral conditions is provided (Col. 5, Ln. 1-13), a refraction determination step (10, abstract), during which a refraction of the eye of the person is successively determined for each of the specific spectral conditions (Col. 5, Ln. 1-13), a spectral-refraction model determining step, during which a model (10) of the refraction of the eye of the person as a function of the spectral parameter is determined based on each of the refractions of the eye of the person and on each of the spectral parameters.

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 4, wherein D1 teaches a method for determining a refraction the eye of a person, in at least figure 1, 7 and Col. 5, Ln. 1-13; wherein during the spectral-refraction model determining step, the model is determined by interpolating and/or extrapolating the refraction of the eye of the person as a function of the spectral parameter (figure 7).
With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 teaches a method for determining a refraction the eye of a person, in at least figure 1, 7 and Col. 5, Ln. 1-13; comprising a component configured so as to refract light before the eye of the person, the method comprising: a refraction determination step during which a refraction of the eye of the person under specific spectral conditions is determined, a optical system providing step, during which an optical system is provided, the optical system comprising a component configured so as to refract light before the eye of the person, the component being chosen as a function of the determined refraction, and a refraction compensation step, during which the refraction of the eye of the person under wearing spectral conditions is compensated by the component of the optical system.

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 teaches a method for determining a refraction the eye of a person, in at least figure 1, 7 and Col. 5, Ln. 1-13; the method comprising: a target refraction providing step, during which a target refraction is provided, a providing step, during which an ophthalmic lens is provided, the ophthalmic lens being associated with a refraction, a providing step, during which a plurality of chromatic filters are provided, each chromatic filter being associated with a refraction determined, a resultant refraction determination step, during which, for each of the chromatic filter, the refraction resulting of the association of the ophthalmic lens and the chromatic filter is determined, a refraction difference determination step, during which a difference between the resultant refraction and the target refraction is determined for each chromatic filter, and a selection step during which the chromatic filter inducing the least difference between the resultant refraction and the target refraction is selected.

With regard to claim 8, D1 teaches a method for determining a refraction the eye of a person, in at least figure 1, 7 and Col. 5, Ln. 1-13; comprising: a spectral-refraction model providing step, during which a model (claim 41/42) of a refraction of at least an eye as a function of a spectral parameter is provided, a spectral parameter providing step, during which at least one spectral parameter related to specific spectral conditions of the person is provided, and a refraction determination step, during which a refraction of the eye of the person under specific light conditions is determined based on the model and on the light parameter.

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, wherein D1 teaches a method for determining a refraction the eye of a person, in at least figure 1, 7 and Col. 5, Ln. 1-13; wherein the spectral-refraction model is determined according to a method for determining a spectral-refraction model adapted to a person, the method comprising: a specific spectral conditions providing step, during which a plurality of specific spectral conditions are provided, a spectral parameter providing step, during which for each of the specific spectral conditions, at least one spectral parameter related to said specific spectral conditions is provided, a refraction determination step, during which a refraction of the eye of the person is successively determined for each of the specific spectral conditions according to a method for determining a refraction of at least an eye of a person under specific spectral conditions, the method comprising: an eye illumination step, during which the eye of the person is illuminated under said specific spectral conditions, said specific spectral conditions being provided by a polychromatic source having a spectrum which is different from the spectrum of a white light and/or by a chromatic filter positioned before the eye of the person and illuminated by a source, and a refraction determination step during which the refraction of the eye of the person is determined under said specific spectral conditions, a spectral-refraction model determining step, during which a model of the refraction of the eye of the person as a function of the spectral parameter is determined based on each of the refractions of the eye of the person and on each of the spectral parameters.

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, wherein D1 teaches a method for determining a refraction the eye of a person, in at least figure 1, 7 and Col. 5, Ln. 1-13 the method comprising: a refraction determination step during which a refraction of the eye of the person under specific spectral conditions is determined, a optical system providing step, during which an optical system is provided, the optical system comprising a component configured so as to refract light before the eye of the person, the component being chosen as a function of the determined refraction, and a refraction compensation step, during which the refraction of the eye of the person under wearing spectral conditions is compensated by the component of the optical system.

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, wherein D1 teaches a method for determining a refraction the eye of a person, in at least figure 1, 7 and Col. 5, Ln. 1-13; the method comprising: a target refraction providing step, during which a target refraction is provided, an ophthalmic lens providing step, during which an ophthalmic lens is provided, the ophthalmic lens being associated with a refraction, a chromatic filter providing step, during which a plurality of chromatic filters are provided, each chromatic filter being associated with a refraction determined; a resultant refraction determination step, during which, for each of the chromatic filter, the refraction resulting of the association of the ophthalmic lens and the chromatic filter is determined, a refraction difference determination step, during which a difference between the resultant refraction and the target refraction is determined for each chromatic filter, and a chromatic filter selection step during which the chromatic filter inducing the least difference between the resultant refraction and the target refraction is selected.

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 6, wherein D1 teaches a method for determining a refraction the eye of a person, in at least figure 1, 7 and Col. 5, Ln. 1-13 wherein the specific spectral conditions are sensibly similar to the wearing spectral conditions.

With regard to claim 13, D1 teaches a method for determining a refraction the eye of a person, in at least figure 1, 7 and Col. 5, Ln. 1-13 the system comprising: a light source (12) adapted to illuminate the eye of the person under specific spectral conditions, the specific spectral conditions being provided by a polychromatic source (12) having a spectrum which is different from the spectrum of a white light and/or by a chromatic filter positioned before the eye of the person and illuminated by a source (12), and a refraction determining device adapted to determine the refraction of the eye of the person.

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 6, wherein D1 teaches a optical system, in at least figure 1, 7 and Col. 5, Ln. 1-13; the optical system comprising a component configured so as to refract light before the eye of the person, the optical system being adapted to compensate a refraction of the eye of the person under wearing spectral conditions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, and 15-19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above, and further in view of McCabe (Wo 2011130314) hereto after referred to as D2.

With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 fails to expressly disclose a method for determining a refraction the eye of a person, wherein the polychromatic source has a spectrum whose at least one chromatic coordinates x or y in the CIE xyY color space differs from the corresponding chromatic coordinates of the black body loci by at least 0.01.
In a related endeavor, D2 teaches in at least [0030], [0103], and [0112]; wherein the polychromatic source has a spectrum whose at least one chromatic coordinates x or y in the CIE xyY color space differs from the corresponding chromatic coordinates of the black body loci by at least 0.01.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the chroma color filter of D2 for the purpose of creating eyewear with better chroma enhancement.

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 fails to expressly disclose a method for determining a refraction the eye of a person, wherein the chromatic filter has a chromatic value strictly superior to 10.
In a related endeavor, D2 teaches in at least [0030], [0103], and [0112]; wherein the chromatic filter has a chromatic value strictly superior to 10.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the chroma color filter of D2 for the purpose of creating eyewear with better chroma enhancement.

With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 7, wherein D1 fails to expressly disclose a method for determining a refraction the eye of a person, wherein the optical system comprising a chromatic filter selected according to the method of claim 7
In a related endeavor, D2 teaches in at least [0030], [0103], and [0112]; wherein the optical system comprising a chromatic filter selected according to the method of claim 7
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the chroma color filter of D2 for the purpose of creating eyewear with better chroma enhancement.

With regard to claim 16, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 fails to expressly disclose a method for determining a refraction the eye of a person, wherein the polychromatic source has a spectrum whose at least one chromatic coordinates x or y in the CIE xyY color space differs from the corresponding chromatic coordinates of the black body loci by at least 0.02
In a related endeavor, D2 teaches in at least [0030], [0103], and [0112]; wherein the polychromatic source has a spectrum whose at least one chromatic coordinates x or y in the CIE xyY color space differs from the corresponding chromatic coordinates of the black body loci by at least 0.02
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the chroma color filter of D2 for the purpose of creating eyewear with better chroma enhancement.

With regard to claim 17, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 fails to expressly disclose a method for determining a refraction the eye of a person, wherein the polychromatic source has a spectrum whose at least one chromatic coordinates x or y in the CIE xyY color space differs from the corresponding chromatic coordinates of the black body loci by at least 0.03.

In a related endeavor, D2 teaches in at least [0030], [0103], and [0112]; wherein the polychromatic source has a spectrum whose at least one chromatic coordinates x or y in the CIE xyY color space differs from the corresponding chromatic coordinates of the black body loci by at least 0.03.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the chroma color filter of D2 for the purpose of creating eyewear with better chroma enhancement.

With regard to claim 18, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 fails to expressly disclose a method for determining a refraction the eye of a person, wherein the chromatic filter has a chromatic value strictly superior to 20.
In a related endeavor, D2 teaches in at least [0030], [0103], and [0112]; wherein the chromatic filter has a chromatic value strictly superior to 20.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the chroma color filter of D2 for the purpose of creating eyewear with better chroma enhancement.

With regard to claim 19, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 fails to expressly disclose a method for determining a refraction the eye of a person, wherein the chromatic filter has a chromatic value strictly superior to 30.
In a related endeavor, D2 teaches in at least [0030], [0103], and [0112]; wherein the chromatic filter has a chromatic value strictly superior to 30.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the chroma color filter of D2 for the purpose of creating eyewear with better chroma enhancement.

With regard to claim 20, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches an optical system, in at least figure 1, 7 and Col. 5, Ln. 1-13; the method comprising: a specific spectral conditions providing step, during which a plurality of specific spectral conditions are provided (fig 1, 12; fig 7), a spectral parameter providing step, during which for each of the specific spectral conditions, at least one spectral parameter related to said specific spectral conditions is provided, a refraction determination step (claims 41/42), during which a refraction of the eye of the person is successively determined for each of the specific spectral conditions, a spectral-refraction model determining step (claims 41/42), during which a model of the refraction of the eye of the person as a function of the spectral parameter is determined based on each of the refractions of the eye of the person and on each of the spectral parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872